Go Oo CO ON DW AH UB OULU

we BM BN FR BR BO BRD RD BRD OR Oe ee ee
oo yD DO A FP WY VY KH OD ODO CO HQ HO AH BR WH Le

District Judge Barbara J, Rothstein
Chief Magistrate Judge Brian A. Tsuchida

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

ROHIT ROHIT,
Petitioner,
Vv.

U.S. DEPARTMENT OF HOMELAND
SECURITY, ef al.,

Respondents.

 

 

 

 

AT SEATTLE

CASE NO, C19-1441 BIR BAT

STIPULATION FOR ORDER OF
DISMISSAL

NOTED FOR CONSIDERATION:
November 15, 2019

The parties, by and through their undersigned counsel, hereby stipulate and agree

as follows:

U.S. Citizenship and Immigration Services’ (“USCIS”) asylum office has agreed

to exercise its discretionary authority to sua sponte conduct in good faith a de nove

review of the credible fear finding of Petitioner Rohit Rohit to determine if

reconsideration of the negative determination is warranted. USCIS interviewed

Petitioner again, with the assistance of counsel, on Friday, November 15, 2019. If

Petitioner establishes that he can meet the credible fear standard, Respondent DHS will

issue and file a Notice to Appear, placing Petitioner in full removal proceedings before

the Immigration Judge.

Stipulation and Order for Dismissal C19-1441
BJR-BAT - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
_

Accordingly, the parties agree that this matter is now moot and may be dismissed
with prejudice and without costs or fees to any party. In addition, the Court’s temporary
stay per its September 11, 2019 Order (Dkt. No. 3) is hereby lifted.

DATED this 15th day of November, 2019.

oO Oo YD DH WH HB WH bP

NH HN NY NW MY DD BR RD me eae ea ea a
oN DH FF WY NY KF OD OO we A DH HH BP DH PBK OS

 

 

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

/s/ Michelle R. Lambert
MICHELLE R. LAMBERT,
NYS#4666657

Assistant United States Attorney
Western District of Washington
United States Attorney’s Office
1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402
Phone:253-428-3800

E-mail: michelle.lambert@usdoj.gov
Attorneys for Respondents

/sf Jennifer Kim Lesmez
Jennifer Kim Lesmez , WSBA# 34547

Law Offices of Jennifer Lesmez
5800 Soundview Drive, Ste. B-104
Gig Harbor, WA 98335
509-424-8697

Email: Jlesmez@aol.com

Attorney for Petitioner

Stipulation and Order for Dismissal C19-1441 UNITED STATES ATTORNEY
BIR-BAT - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo wo Nn DW FA PP WY HH

BR NO BF BRO BRO BRD RD RD RO OR a es
ao an DT AH SP WY NY SY ODO CO OOH OO OULU

 

 

ORDER

PURSUANT TO STIPULATION, IT IS SO ORDERED.
IT TS FURTHER ORDERED that the case is dismissed with prejudice and without

costs or fees for any party. The temporary stay is hereby lifted.

Dated this 18th day of November, 2019.

BARBARA JL KOTHSTEIN
United States District Judge

Recommended for entry this __/ S of A lov. 2019:

LOL—

BRIAN A. TSUCHIDA
Chief Magistrate Judge

Stipulation and Order for Dismissal UNITED STATES ATTORNEY
C19-144] BIR-BAT -3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101,
(206) 553-7970
